internal_revenue_service department of the treasury number release date index number person to contact washington dc telephone number refer reply to cc dom corp plr-126074-00 date date legend holding sub sub company state a state b date c period this letter responds to a letter from your authorized representative dated date requesting rulings regarding the federal_income_tax consequences of a proposed transaction we received additional information in letters dated february march march and date the information submitted is summarized below holding is a state a mutual holding_company that holds all the stock of sub a state a corporation that holds all the stock of sub a state a corporation that holds all the stock of company company qualifies as an insurance_company taxable under subchapter_l of the code holding is the common parent of an affiliated_group_of_corporations that has elected to file consolidated_returns the holding consolidated_group has a calendar_year tax_year end and reports its income on the accrual basis as a mutual holding_company holding cannot issue common or preferred_stock instead company policyholders have liquidation and voting rights in holding plr-126074-00 for what have been represented to be valid business reasons holding’s board_of directors has decided to convert from a mutual holding_company structure to a stock corporation the conversion prior to the conversion the following steps will occur holding will organize newco a state b corporation as holding’s wholly- owned subsidiary newco in turn will organize newco a state a corporation as newco 1's wholly owned subsidiary holding proposes the following steps all of which will be undertaken pursuant to a plan and will occur on approximately the same date the effective date to effect the conversion holding will become a stock corporation by completing an administrative procedure under the laws of state a holding will initiate this procedure by filing an application with the state a insurance commissioner to convert to a stock company in a transaction whereby membership interests in holding will be extinguished and eligible policyholders will be deemed to receive voting common_stock in holding although there is no market for the membership interests the state a insurance commissioner is required by state a law to determine that the plan of conversion is fair and equitable to the company policyholders before approving the plan the holding members will be deemed to receive but will not actually receive holding common_stock holding will merge with and into newco in a forward_triangular_merger pursuant to state a law as consideration for the termination of their deemed stock interests in holding members will receive newco common_stock cash or policy credits no less than of the aggregate consideration paid or credited to the members will be in the form of newco common_stock to the best knowledge and belief of holding the merger of holding with and into newco will qualify as a reorganization within the meaning of sec_368 and sec_368 provided that the service issues the rulings below sub and sub will be merged in succession into newco newco will own all of the stock of company newco will sell shares of its common_stock to the public in an initial_public_offering ipo newco may also raise capital through the private_placement or public offering of other_securities or through borrowing newco will contribute a portion of the cash raised in step to company in an amount at least equal to the amount company will use to pay expenses resulting from the transaction that are properly allocated to newco and to fund plr-126074-00 the payment and crediting by company of mandatory cash payments and policy credits required to be paid or credited under the terms of the conversion plan the taxpayer has submitted the following representations in connection with the conversion of holding from a mutual insurance holding_company to a stock company a b c d e f g h the fair_market_value of the holding shares deemed to be issued by it in exchange for the termination of the holding membership interests approximately equals the value of the membership interests surrendered therefor holding has no plan to redeem or otherwise reacquire any of the stock deemed to be issued in the conversion at the time of the conversion holding will not have outstanding any stock_options warrants convertible securities or any other right that is convertible into any class of stock_or_securities of holding the conversion is not part of a plan to periodically increase the proportionate interest of any shareholder or policyholder in the assets or earnings_and_profits of holding each of the parties to the transaction will pay its own expenses if any incurred in connection with the conversion holding is required by state a law to pay costs attributable to the use of experts in connection with the review of the conversion plan by the state a insurance commissioner although state a may be a member of holding eligible to receive consideration in the transaction no such costs will be paid to or on behalf of state a in its capacity as a member of holding holding is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 following its conversion to a stock company holding will be treated under state a law as the same corporation that existed as a mutual insurance holding_company immediately before the recapitalization holding will be a membership_organization under state a law it will have outstanding a single class of membership interests which will be held by company policyholders other than membership interests there will be no other classes of stock_or_securities of holding surrendered or exchanged in the recapitalization there will be no securities of holding outstanding immediately before the recapitalization i there will be no securities of holding issued in the recapitalization plr-126074-00 j k there will be no securities of holding outstanding immediately after the recapitalization assuming that required approvals are received and the proposed transaction is approved by a vote of the members of holding holding expects the exchange to take place in period none of the stock deemed issued pursuant to the recapitalization will be placed in escrow and no stock will be issued later under a contingent stock arrangement l no stock issued or deemed issued in the conversion will be issued for dividend or interest arrearages m no convertible preferred_stock will be received in the exchange n each membership interest in holding will be converted into a whole number of shares of common_stock accordingly no member will be entitled to fractional shares as a result of the exchange pursuant to sec_3 of revproc_2000_3 2000_1_irb_103 the service will not rule as to whether a proposed transaction qualifies under sec_368 by reason of sec_368 of the code the service has the discretion however to rule on significant subissues that must be resolved to determine whether the transaction qualifies under sec_368 by reason of sec_368 based solely on the information submitted and the representations set forth above we rule as follows the change in the form of operation of holding from a mutual insurance holding_company to a stock company and the deemed exchange by exchanging members of their membership interests for voting common_stock of holding will constitute a recapitalization within the meaning of sec_368 of the code holding will be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by the exchanging members on the deemed exchange of their membership interests for voting common_stock of holding sec_354 the basis of each exchanging member in its membership interest is zero revrul_71_233 1971_1_cb_113 the basis of the holding voting common_stock in the hands of each exchanging member will be the same as its basis in the membership interest surrendered therefor sec_358 the holding_period of the holding common_stock to be received by each eligible member will include the holding_period of the membership interest surrendered in exchange therefor provided that the membership interest was held as a capital_asset as of the effective date sec_1223 plr-126074-00 no gain_or_loss will be recognized by holding on its deemed issuance of voting common_stock in exchange for the membership interests of the members of holding sec_1032 holding’s tax_attributes will remain unchanged as a result of the conversion sec_381 the stock of holding deemed to be received by each exchanging member and to be exchanged for stock of newco in the merger with and into newco constitutes a proprietary interest for purposes of determining whether the continuity_of_interest requirement set forth in sec_1_368-1 will be satisfied the merger of holding with and into newco will not prevented from qualifying as a reorganization within the meaning of sec_368 and sec_368 by reason of the fact that holding had been a mutual insurance holding_company until immediately prior to such merger the affiliated_group of which holding was the common parent immediately before the consummation of the proposed transaction will remain in existence with newco as the common parent sec_1_1502-75 the consummation of the proposed transaction will qualify as a group structure change under sec_1_1502-33 the earnings_and_profits of newco will be adjusted immediately after newco becomes the new common parent to reflect the earnings_and_profits of holding immediately before holding ceases to be the common parent the conversion by holding from a mutual insurance holding_company to a stock company will have no effect on the date that any company policy was or is deemed to have been issued purchased or entered into for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_264 sec_264 sec_7702 sec_7702a or sec_7702b and will not require retesting or the start of a new test period for any company policy under sec_264 sec_7702 b - e or 7702a we express no opinion about the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request for rulings verification of that information may be required as part of the audit process this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-126074-00 in accordance with the power_of_attorney on file with this office a copy of this letter is being forwarded to your authorized representative each taxpayer involved in the transaction must attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed sincerely associate chief_counsel corporate by christopher w schoen assistant to the chief branch
